Citation Nr: 1412638	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of a reduction from a 10 percent rating to a noncompensable rating for posterior cruciate insufficiency, right knee, effective May 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1985 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Following a September 2006 VA examination, the RO proposed to reduce the rating for service-connected posterior cruciate insufficiency, right knee, from 10 percent to noncompensable.

2.  By a rating decision dated in February 2008, the RO implemented the reduction, effective from May 1, 2008.

3.  At the time of the reduction, the Veteran's service- connected posterior cruciate insufficiency, right knee, had been rated at 10 percent since August 16, 1996.

4.  Although cited to in a June 2009 statement of the case (SOC), the provisions of 38 C.F.R. § 3.344 were not applied by the RO when the reduction was made.

5.  A comparison of the medical evidence upon which a 10 percent disability rating was awarded with the evidence received in connection with the rating reduction fails to demonstrate sustained material improvement in the Veteran's posterior cruciate insufficiency, right knee, under the ordinary conditions of life.  



CONCLUSION OF LAW

The reduction of the 10 percent rating to a noncompensable rating for posterior cruciate insufficiency, right knee, was improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Veteran was awarded service connection for right knee condition by an August 1989 rating decision.  At that time, a noncompensable evaluation was assigned under Diagnostic Code 5257.  A January 1997 rating decision increased the Veteran's rating for a right knee condition to 10 percent effective August 16, 1996.  The January 1997 rating decision also recharacterized the Veteran's disability as a postoperative, right knee injury.  An October 2001 rating decision continued the Veteran's 10 percent rating and recharacterized the Veteran's disability as a posterior cruciate insufficiency, right knee.  At that time, a separate 10 percent rating was also awarded for degenerative joint disease of the right knee.

In October 2006, the RO proposed to reduce the 10 percent rating to a noncompensable rating.  This action was taken after the Veteran underwent a VA examination in September 2006.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter dated later in October 2006.  By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e), (i) (2013).

The Veteran did not submit additional evidence during the 60 days he was afforded or request a hearing.  In a February 2008 rating decision, the RO implement the reduction, effective May 1, 2008.

The Board points out that the 10 percent rating under Diagnostic Code 5157 was in effect for over 11 years by the time the reduction action was taken.  Because the posterior cruciate insufficiency, right knee, was rated at the same level for a long period of time (five years or more), the provisions pertaining to reductions of stabilized evaluations were applicable.  See 38 C.F.R. § 3.344(c) (2013); Brown v. Brown, 5 Vet. App. 413, 418 (1993).
 
Although the provisions were cited to in a June 2009 SOC, there is nothing in the record that indicates that the RO considered 38 C.F.R. § 3.344 when the Veteran's 10 percent rating was reduced.  The Board notes that the United States Court of Appeals for Veterans Claims has held that the failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and would not be in accordance with the law.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b).

The October 2006 proposed reduction was based on the lack of treatment for right knee instability and the results of a September 2006 VA examination, which showed no insufficiency of the cruciate ligament of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

The inadequacy of the February 2008 RO decision results from a lack of further analysis of the provisions set forth in 38 C.F.R. § 3.344.  The decision did not contain a discussion of the entire record of examinations and the medical-industrial history of the Veteran.  There was no consideration of whether the September 2006 VA examination was as full and complete as the November 1996, September 2001, and June 2003 VA examinations, which were the basis for the 10 percent rating.  

It was also necessary to take into account the level of certainty as to whether any improvement would be maintained under the ordinary conditions of life.  The September 2006 examiner did not comment on this aspect of the issue and it is not clear that the Veteran's posterior cruciate insufficiency, right knee, is certain to improve.  For instance, the more recent examination reflects the fact that the Veteran is occasionally wearing a brace and he "describes a sense of giving way mainly with going up stairs."  Finally, the lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the October 2006 reduction proposal or the February 2008 rating decision indicates that the due process provisions of section 3.344 were not considered.  Although the provisions were cited to in the body of the June 2009 SOC, they were nevertheless not applied at that time.

As the RO did not apply the provisions of 38 C.F.R. § 3.344 in the reduction of the Veteran's disability evaluation for posterior cruciate insufficiency, right knee, the Board finds that the February 2008 rating decision is void ab initio as not in accordance with the law, and thus the Board has no option but to restore the 

10 percent schedular rating effective from May 1, 2008.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.


ORDER

Reduction to a noncompensable rating for posterior cruciate insufficiency, right knee, was improper; restoration of a 10 percent rating from May 1, 2008, is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


